Mr. Justice McSurely delivered the opinion of the court. Batisti Pizzi, plaintiff, in error, was found guilty upon' an amended information signed and sworn to by one Ethel Archbold, charging him with the offense of pandering. He was sentenced on the verdict. It is argued by counsel for plaintiff in error that the amended information is insufficient in that it does not allege Ethel Archbold to be a “female' person.” The language of the statute defining pandering is: “Any person who shall procure a female inmate for a house of prostitution * * * shall be guilty of pandering.” The language of the amended information is: “Ethel Archbold, * * * in her own proper person, comes now here into court, and * * * gives the Court to be informed and understand * * * that Batisti Pizzi * * * did then and there unlawfully and wrongfully procure one Ethel Archbold, the affiant, a female inmate for a house of prostitution, then and located in the City of Chicago, County of Cook and State of Illinois.” Thus it is to be seen that the language of the information, in its charging part, is the language of the statute, and that it is not necessary that affiant be described as a “female person.” It is claimed that in the jurat the affiant is described as “he” and “him.” However, in the body of the information Ethel Archbold states that she comes into court “in her own proper person,” and that she is “the affiant, a female.” The information appears to have been signed and sworn to by the said Ethel Arch-bold. Furthermore the name “Ethel” imports a person of the female sex. It therefore cannot be held that the mere inadvertence of the clerk who administered the oath can prevail over what appears affirmatively as to the sex of Ethel Archbold. The amended information being sufficient, the verdict thereon was in proper form arid judgment properly followed the verdict. Therefore the judgment will be affirmed. Affirmed.